DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

The response filed on 2/25/2021 has been entered.   Claims 1-19 and 21 have been canceled.  Claims 20 and 22-33 remain for examination.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	The claimed invention is directed to an abstract device without significantly more. The claim 20 recites a device which is based on an abstract idea. This judicial exception is not integrated into a practical application because there is no reasonable bounds for interpretation what the device is. The claim does not include additional elements such as the alignment of the areas of the layers are not sufficient to amount to significantly more than the judicial exception.

Alice Step 1:
 	Claim 20 is directed to a device which is within one of the four statutory categories of invention.

Alice Step 2A



Alice Step 2B:
 	Considering the additional elements individually or in ordered combination, claim 20 fails to amount to significantly more than this abstract idea. The claim states the first and second layers, the first, second and third areas and the first electrically non-conductive are and the specific alignment. However, these limitations can be mentally defined by looking at a two layer structure. As such, these limitations at best append the concepts performed in the human mind (including an observation, evaluation, judgement, opinion). Additionally, unlike Diamond v. Diehr, the claims here do not recite doing anything meaningful with the result of the determination that would permit an improvement to the technology to be realized. As such, the additional limitations fail to qualify as “significantly more” than the judicial exception.
Claims 22-31 are rejected for the same reasons set forth with regarding claim 20.  There is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. Therefore, the claims do not amount to significantly more than the abstract idea of itself.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the pre-AIPA 35 U.S.C. 102(e)).
Claims 20, 22-26 and 28-31 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Wolny  (Wolny – 2007/0176273).
Regarding claim 20, Wolny discloses a device comprising: 
a first layer including a first area, at least a portion of said first area including a first component, and a second area, and a second layer including a first electrically non-conductive area, at least a portion of said first electrically non- conductive area aligned with said first component, and a third area aligned with said second area,- wherein said third area is aligned with said second area and said first electrically non-conductive area is aligned with said first area (Wolny; figure 3 as shown below, IC chip module 9, carrier 8’ is considered as the claimed 1st layer,  second area 8’, first area includes chip component 8, substrate layer 6 as the second layer having nonconductive area 13’ aligned with the first area 8, and a 3rd area which is aligned with the 2nd area 8’).

    PNG
    media_image1.png
    302
    684
    media_image1.png
    Greyscale



 	Regarding claim 22, Wolny discloses the device of claim 20, further comprising an intermediate layer disposed between said first layer and said second layer (Wolny; figure 3 as shown below, IC chip module 9, carrier 8’ is considered as the claimed 1st layer,  second area 8’, first area includes chip component 8, substrate layer 6 as the second layer having nonconductive area 13’ aligned with the first area 8, and a 3rd area which is aligned with the 2nd area 8’; par. 0030 – adhesive layer is provided between the first layer 8’ and the second layer 6). 
 	Regarding claim 23, Wolny discloses the device of claim 20, wherein said first electrically non-conductive area includes an absence of any material (Wolny; figure 3 as shown below, IC chip module 9, carrier 8’ is considered as the claimed 1st layer,  second area 8’, first area includes chip component 8, substrate layer 6 as the second layer having nonconductive area 13’ aligned with the first area 8, and a 3rd area which is aligned with the 2nd area 8’; par. 0030 – adhesive layer is provided between the first layer 8’ and the second layer 6, 1st non-conductive area is a cut out area). 
 	Regarding claim 24, Wolny discloses the device of claim 20, wherein said first electrically non-conductive area includes one or more cutouts (Wolny; figure 3 as shown below, IC chip module 9, carrier 8’ is considered as the claimed 1st layer,  second area 8’, first area includes chip component 8, substrate layer 6 as the second layer having nonconductive area 13’ aligned with the first area 8, and a 3rd area which is aligned with the 2nd area 8’; par. 0030 – adhesive layer is provided between the first layer 8’ and the second layer 6, 1st non-conductive area is a cut out area). 
 	Regarding claim 25, Wolny discloses the device of claim 20, wherein at least a portion of said first area includes a first component, said at least a portion of said first electrically non-st layer,  second area 8’, first area includes chip component 8, substrate layer 6 as the second layer having nonconductive area 13’ aligned with the first area 8, and a 3rd area which is aligned with the 2nd area 8’; par. 0030 – adhesive layer is provided between the first layer 8’ and the second layer 6, 1st non-conductive area is a cut out area). 
 	Regarding claim 26, Wolny discloses the device of claim 20, wherein said at least a portion of said first electrically non-conductive area includes a substrate without metallization (Wolny; figure 3 as shown below, IC chip module 9, carrier 8’ is considered as the claimed 1st layer,  second area 8’, first area includes chip component 8, substrate layer 6 as the second layer having nonconductive area 13’ aligned with the first area 8, and a 3rd area which is aligned with the 2nd area 8’; par. 0030 – adhesive layer is provided between the first layer 8’ and the second layer 6, 1st non-conductive area is a cut out area). 
 	Regarding claim 28, Wolny discloses the device of claim 20, wherein at least one of said first area, said second area, and said third area include one or more additional components (Wolny; figure 3 as shown below, IC chip module 9, carrier 8’ is considered as the claimed 1st layer,  second area 8’, first area includes chip component 8, substrate layer 6 as the second layer having nonconductive area 13’ aligned with the first area 8, and a 3rd area which is aligned with the 2nd area 8’; par. 0030 – adhesive layer is provided between the first layer 8’ and the second layer 6, 1st non-conductive area is a cut out area, coil connections 17 in the third area, connection 12s in the second area). 
 	Regarding claim 30, Wolny discloses the device of claim 20, wherein said first layer and said second layer each independently comprise one or more sublayers (Wolny; figure 3 as shown st layer,  second area 8’, first area includes chip component 8, substrate layer 6 as the second layer having nonconductive area 13’ aligned with the first area 8, and a 3rd area which is aligned with the 2nd area 8’; par. 0030 – adhesive layer is provided between the first layer 8’ and the second layer 6, 1st non-conductive area is a cut out area, coil connections 17 in the third area, connection 12s in the second area). 
 	Regarding claim 31, Wolny discloses the device of claim 20, further comprising: an intermediate layer disposed between said first layer and said second layer, wherein said first layer, said second layer, and said intermediate layer each independently comprise one or more sublayers (Wolny; figure 3 as shown below, IC chip module 9, carrier 8’ is considered as the claimed 1st layer,  second area 8’, first area includes chip component 8, substrate layer 6 as the second layer having nonconductive area 13’ aligned with the first area 8, and a 3rd area which is aligned with the 2nd area 8’; par. 0030 – adhesive layer is provided between the first layer 8’ and the second layer 6, 1st non-conductive area is a cut out area, coil connections 17 in the third area, connection 12s in the second area).

Claims 20 and 27 and 28 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Haghiri-Tehrani et al. (Haghiri-Tehrani et al. - 4,792,843; herein after "Haghiri-Tehrani").
	Regarding claim 20, Haghiri-Tehrani discloses a device comprising: 	a first layer including a first area, at least a portion of said first area including a first component, and a second area, (Haghiri-Tehrani; figs 5 and 12, first layer 10 comprises first area/first component 3, second area first area as shown below; second area can be area 17, 18 and other area), andrd area as shown; figure 12 show similar construction).
 
    PNG
    media_image2.png
    223
    622
    media_image2.png
    Greyscale

 	Regarding claim 27, Haghiri-Tehrani discloses the device of claim 20, wherein said first electrically non-conductive area includes a polyimide sheet (Haghiri-Tehrani; figures 5 and 12, polyimide sheet 10 aligns with non-conductive area 16). 	Regarding claim 28, Haghiri-Tehrani discloses the device of claim 20, wherein at least one of said first area, said second area, and said third area include one or more additional components (Haghiri-Tehrani; fig. 5 and 12; cavity 16 aligns with first area/chip 3 area; the second area of layer 10 aligns with 3rd area as shown; figure 12 show similar construction)..

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 32-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roth (Roth – 4,707,594) in view of Singh (Singh - 2002/0032657).
Regarding claims 32 and 33, Roth discloses a circuit board comprising: 	a first layer [including a magnetic stripe communication device]  (Roth; figure 1; top layer 130 including keypad); 	a second layer; and a third layer (Roth; figure 1;second layer 110 including a printed circuit board; a third layer 140 comprises a magnetic stripe, as further shown in figure 10, magnetic stripe 1000), 	wherein the second layer is between the first layer and the third layer (Roth; figure 1; second layer 110 is between first layer 130 and bottom layer 140), and 	the third layer does not overlap a region of the circuit board including the magnetic stripe communication device (Roth; third layer 140 spaced away from layer 110 which is considered not overlapping each other).


					Remarks	Applicant's arguments filed on 2/25/2021 have been reviewed but are not considered partly.   
	Regarding claim 20, Applicant’s response regarding practical application are not considered persuasive. The claim does not recite particular electronic device or apparatus that are having practical applications. 
	Additionally, the response to the arguments dated 5/15/2020 is herein disclosed for further reviews. Applicant argues that the claim recites a structure an only a structure. However, this argument is not considered persuasive. The claim does not recite limitations that are indicative of integration into practical application for step 2A of the new 101 guideline. For step 
 	Claim 20 is directed to a device comprising two layers, a component, three areas and the alignment of the areas and the component with respective to each other. The device having two layers is thus is a generic structure. The generally defined areas and the alignment of the areas and the component with respective to each other are based on an abstract idea since the areas of the two layers and the component can be defined mentally. The claims therefore is directed to the mental processes grouping of abstract ideas. The claim does not recite limitations that are indicative of integration into practical application.

	Regarding claim 20, applicant’s arguments are not considered persuasive. The claim does not recite much specifics of how each of the first area, the second area, the first electrically non-conductive area, and the third area beside just on how they are aligned. For this reason, the examiner respectfully maintain the grounds of rejection and the response to the arguments previously presented. 
	Applicant argues the limitation of claim 26 which recites “wherein said at least a portion of said first electrically non-conductive area include a substrate without metallization” in the arguments regarding claim 20, the examiner respectfully disagree since claim 20 does not include this limitation. Further, with regarding claim 26, it is noted that the examiner referred to the limitation as “substrate layer 6 as the second layer having nonconductive area 13’ aligned with the first area 8” (see rejection to claim 20 in view of Wolny). Thus, the examiner has considered the substrate 6 as part of the non-conductive area 13’ and thus would meet the limitation as recited in claim 26. Similarly, the examiner refers to the first electrically non-

	The response to the previous arguments in the Office Action dated 6/9/2020 is herein included for further reviews. 
Claim 20 has been amendment to recite the limitation that the first component in the first area of the first layer is aligned with the first non-conductive area of the second layer. This limitation thus necessitate the new ground of rejections to claims 20, 22-26 and 28-31 in view of Wolny (Wolny – newly cited). 
 	Applicant argues that chip component 8 is a separate element, the examiner disagrees. Wolny clearly show a first layer having the first area and second area including the first component as shown in Figure 3. The area as recited in claim 20 is functionally defined without providing the details of the first area, second area and the first component. Accordingly, the first layer as taught by Wolny is considered meeting these claim limitations.  


    PNG
    media_image1.png
    302
    684
    media_image1.png
    Greyscale

	Claims 20, 27 and 28 remain rejected in view of Haghiri-Tehrani et al. The rejection has been modified to address the new cited limitation, wherein the first component is aligned with the first non-conductive area. 

Regarding Claims 20, 27, and 28 in view of Haghiri-Tehrani et al.:
Claim 20 of The Application
Haghiri-Tehrani et al. - 4,792,843
A device comprising:
A card device (figures 5 and 12):
a first layer including a first area, and a second area
fig. 5 and  12 -  layer 10 serves as the claimed first layer

first layer 10 includes: first area includes a IC chip 3 which is considered as the claimed first component ; second areas at both ends as shown in the figure below;
and a second layer including a first electrically non-conductive area


and a third area, wherein said third area is aligned with said second area and said first 




the non-cavity area of layer 13 is considered as the third area




	Figure 5 of Haghiri-Tehrani is herein provided for further reviews:

    PNG
    media_image3.png
    223
    622
    media_image3.png
    Greyscale

 	Applicant’s arguments regarding claim 20 in light of Haghiri-Tehrani are not considered persuasive. As can be seen, Haghiri-Tehrani discloses all features of claim 20 as presented in Office Action.  Applicant has not specifically pointed out why Haghiri-Tehrani 's card device as shown in figures 5 and 12 and presented in the Office Action fails to meet the claimed limitations.  No other detail has been presented for comparison during examination.  
 	Further, applicant’s arguments regarding claim 20 are not considered persuasive for failing to show why the grounds of rejection on do not meet the claimed limitations.  The examiner has clearly presented how figures 5 and 12 of Haghiri-Tehrani meets the claimed limitation. The examiner has provided both the detail mapping of the claimed limitations and the 
	For the reason set forth above, the examiner respectfully maintains the grounds of rejections on claims 20 and 27-28 in view of Haghiri-Tehrani. 
  
	Regarding claims 32-33 in view of Roth (Roth-4,707,594) and Singh (Singh-2002/0032657)
	Applicant’s arguments regarding claim 32-33 filed on 2/25/2021 are not considered persuasive. Applicant’s circuit board is composed various components of a card that can be attached to the circuit board (par. 0018, figure 6). Thus, the card layers as taught by Roth can be considered as a circuit board in similar fashion. The examiner firmly believes that applicant’s arguments have been previously considered and addressed in the Office Action dated 6/9/2020.
	Figure 1 of Roth show a card with multiple layers wherein layer 130 is considered as the claimed first layer, layer 110 is considered as the second layer, and layer 140 is considered as the third layer. Layer 110 of Roth is a circuit board (Roth, col. 2, lines 55-68). 
	In figure 6, par. 18 of the application, applicant refer to a multi-board circuit board in which multiple boards may be soldered, mechanically and electrically connected together. The examiner also considered the lamination of the multiple boards (layers) together to form the card as the multi-layer circuit board. It is further noted that claim 32 does not recited the specific of each of the layer of the circuit board that leave no other detail for further comparison. 
	

    PNG
    media_image4.png
    724
    823
    media_image4.png
    Greyscale

	With regarding to Singh, the circuit diagram of figure 3 of Singh shows an integrated circuit 4, swipe detector 6, activation unit 5, power supply 7 and other components such as logic circuitry, LCD, LED unit (Singh - par. 0015).  The card as taught by Singh fits the definition of a circuit board as it is providing the supporting structure for mounting and laying out the components and all internal connections. The use of integrated circuit components require the use of printed circuit connections and the printed circuit board.  Thus, Singh is considered to show a multi-layer circuit board structure as well. Once again, it is further noted that claim 32 
	Applicant argues that Singh does not disclose a circuit board and for that reason, relying on the teachings of Singh would be relying on non-analogous art, the examiner respectfully disagrees. Singh also discloses a circuit card wherein integrated circuit components are being implemented and thus modifying Roth’s first layer to further include a magnetic communication device would have been obvious. 
	For these reasons stated above, the examiner respectfully maintains the grounds of rejections on claims 32-33. 
	This Office Action has been made Final. 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN M LE/Primary Examiner, Art Unit 2887